 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00221-APG-CWH
 5                          Plaintiff,
                                                          ORDER SETTING DEADLINE FOR
 6          v.                                            GOVERNMENT TO RESPOND TO
                                                          MOTION TO VACATE, SET ASIDE,
 7    ANTHONY JORDAN,                                     OR CORRECT CRIMINAL
                                                          CONVICTION AND SENTNCE
 8                          Defendant.                    PURSUANT TO 28 U.S.C. § 2255
 9

10          Defendant Anthony Jordan has filed a motion under 28 U.S.C. § 2255 seeking to set aside

11   his conviction and sentence. ECF No. 258. The United States shall file a response to the motion,

12   if it has any, no later than November 19, 2018. Mr. Jordan may file a reply in support of the

13   motion within 30 days after the Government files its response.

14          DATED this 18th day of October, 2018.

15

16                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
